DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-11 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi [JP 2005287927] in view of Bai et al. (Hereafter, “Bai”) [US 2007/0140575 A1].
In regards to claim 1, Takagi discloses a video signal compression processor ([0001] an image processing apparatus, an image processing method, and a medical image system), comprising: a video signal compression unit that compresses a video signal for displaying, on a display device, a display screen ([0015] The invention according to claim 7 is a medical image system including an image processing device that performs a compression process on a medical image obtained by photographing a subject, and an image display device that displays a medical image.) including a first area ([Fig. 5] region of interest 1A) for displaying a medical image captured by a medical imaging apparatus ([0042] As shown in FIG. 5, a rectangular region surrounded by a dotted line is a region of interest 1A. As a method for recognizing and setting a region of interest from a medical image, for example, a technique described in JP-A-2003-190128 is used. The region set as the region of interest 1A is divided and extracted from the image data, and is stored in the RAM 25 as image data of the region of interest.) and a second area ([Fig. 5] marker information 2A) for displaying information other than the medical image ([0043] In addition, the region other than the region of interest includes marker information 2A indicating information on the left and right of the breast, information on the imaging direction, information on the vertical direction of the image, and the like as information on the medical image. Specifically, the marker information 2A includes “R” character data as information indicating the left and right of the breast as the subject, “MLO” character data as information indicating the photographing direction of the subject, and information regarding the vertical direction of the image data image. The symbol data of “↑” is included. As described above, the marker information 2A is character information and is not easily affected by the deterioration of the image quality. Therefore, the marker information 2A is held in the second compressed data obtained by compressing the entire medical image.); and a transmitting unit that transmits, via a communication network, the video signal having been compressed ([0015] a communication unit that transmits the first compressed data and the second compressed data), wherein the video signal compression unit compresses, in each frame of the video signal, the second area of the display screen at a compression rate higher than a compression rate of compression performed on the first area ([0015] first compression means for generating first compressed data by performing compression processing on the extracted area including the subject, and a compression ratio of the first compressed data A second compression unit that performs compression processing on the medical image to generate second compressed data at a high compression rate, and generates position information in the medical image of the region extracted by the extraction unit).  
Takagi discloses that the region of interest of the medical image is compressed in the first compressed data and the marker information on the medical image is compressed in the second compressed data which includes the entire medical image, wherein the second 
Takagi fails to explicitly disclose wherein the second area does not include the medical image.
However, Bai discloses to segment or predict the compression ratio of the mixed content binary image and divide the image into regions (e.g., region A, region B) and then deploy appropriate compression schemes for those regions to achieve better overall compression [See Bai, 0007]. In one embodiment, the regions are divided into a text portion and an image portion [See Bai, 0007]. In FIG. 4, the binary image is received and segmented at binary segmenter 410.  See FIG. 6, planes for text (610), and contone image (620) [See Bai, 0024]. The output of the segmenter 410 is passed to a segmentation mask operation 420 [See Bai, 0024]. In the segmentation mask, the planes of the image are defined relative to the segmented regions of the image (e.g., text, contone image) [See Bai, 0024]. The text regions or planes for the image are then passed to option step 440, where they may be enhanced or similarly filtered, and then compressed at step 450 to produce the mask layer [See Bai, 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi’s two separate compressions of the region of interest and the marker information with the entire medical image with the known segmentation of the text region and image region of an image for separate compression as taught by Bai. The motivation behind this modification would have been to deploy the best 

In regards to claim 2, the limitations of claim 1 have been addressed. Takagi discloses wherein the video signal compression unit compresses, in each frame of the video signal, the first area of the display screen using a lossless compression scheme ([0034] the control unit 21 performs reversible compression processing on the region of interest to generate first compressed data. Here, reversible compression processing (hereinafter referred to as “reversible compression”) is compression processing performed at a compression rate at which original image data can be restored without any deterioration in image quality. Is about 1/2 to 1/4 of the original image data. [0036] the compression processing is performed on the image data with the lossless compression rate being ½), and compresses the second area using a lossy compression scheme with a compression rate higher than a compression rate of the lossless compression scheme ([0035] Further, the image processing unit 26 performs irreversible compression processing on the entire medical image in accordance with the control of the control unit 21 to generate second compressed data. Here, the irreversible compression process (hereinafter referred to as “irreversible compression”) is a compression process performed at a compression rate accompanied by deterioration in image quality when the original image data is restored. The compression ratio is 1/10 to 1/30 or more of the original image data. Examples of lossy compression include JPEG, JPEG2000, Wavelet compression processing, and the like.).  

In regards to claim 7, the limitations of claim 1 have been addressed. Takagi disclose comprising: a receiving unit that receives, via the communication network, an input device signal output from an input device ([0029] The input unit 22 includes a keyboard having cursor keys, numeric input keys, various function keys, and the like, and a pointing device such as a mouse, and controls an instruction signal input by key operation or mouse operation on the keyboard. To 21.); and a signal output unit that outputs the input device signal having been received to an output source of the video signal ([0029] The input unit 22 may include a touch panel on the display screen of the display unit 23, and in this case, the instruction signal input via the touch panel is output to the control unit 21.).  
In regards to claim 8, Takagi discloses a video signal decompression processor, comprising: a video signal decompression unit that decompresses the video signal transmitted by the video signal compression processor according to of claim 1 ([See Claim 1] [0015] A communication unit that generates a region including a subject by performing a decompression process on the first compressed data, a decompression unit that performs a decompression process on the second compressed data, and generates a medical image.); and a video signal output unit that outputs, to the display device, the video signal having been decompressed ([0015] A combining unit that combines the region including the subject and the medical image based on position information given to the first compressed data, and a display unit that displays the combined medical image.).

Claim 9 is the same as claims 1 and 8 but in system form rather than processor form.

Claim 10 is the same as claim 1 but in method form rather than processor form.

Claim 11 is the same as claim 8 but in method form rather than processor form.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Bai in further view of NAGARAJAN et al. (Hereafter, “Nagarajan”) [US 2005/0244060 A1] in further view of Robertson et al. (Hereafter, “Robertson”) [US Patent Number 5,179,528].
In regards to claim 3, the limitations of claim 1 have been addressed. Takagi fails to explicitly disclose wherein each frame of the video signal is a signal having47 binary data of a predetermined bit length in which each pixel indicates a plurality of colors, and the video signal compression unit converts, in each frame of the video signal, the binary data of each pixel in the first area of the display screen into grayscale of a bit length smaller than the predetermined bit length.
Nagarajan discloses wherein each frame of the video signal is a signal having47 binary data ([0047] The binary image data to gray scale image data converter module 310 receives binary image data from a data source. The binary image data to gray scale image data converter module 310 converts the binary image data to gray scale image data. The gray scale image data segmentor 320 segments the gray scale image into high spatial frequency image data and low spatial frequency image data. The high spatial frequency image data becomes the selector plane 110'. The low spatial frequency image data becomes the background plane 120'.).
Robertson discloses that the image signals are converted into digital samples or pixel data of an arbitrary bit-length, wherein the pixel data has a larger bit length than the 8-bit gray-scale format [Col. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with the binary image conversion to the gray scale image before compression of the image data as taught by Nagarajan and the pixel data of the image signal to have a larger bit length than the grayscale image format as taught by Robertson. The motivation behind this modification would have been to reformat binary image data for improving compression schemes [See Nagarajan] and to understand the compression would require a decrease in the bit length [See Robertson].

In regards to claim 4, the limitations of claim 3 have been addressed. Takagi fails to explicitly disclose wherein the video signal compression unit converts, in each frame of the video signal, the first area of the display screen into the grayscale, and then compresses the first area.
Nagarajan discloses wherein the video signal compression unit converts, in each frame of the video signal, the first area of the display screen into the grayscale, and then compresses the first area ([0047] The binary image data to gray scale image data converter module 310 receives binary image data from a data source. The binary image data to gray scale image data converter module 310 converts the binary image data to gray scale image data. The gray scale image data segmentor 320 segments the gray scale image into high spatial frequency image data and low spatial frequency image data. The high spatial frequency image data becomes the selector plane 110'. The low spatial frequency image data becomes the background plane 120'. The high spatial frequency image data is sent to the lossless compression module 350. The lossless or token-based compression module 350 compresses the high spatial frequency image data, for example, using a CCITT G3/G4 or JBIG2 compression scheme. The compressed high spatial frequency image data is sent to the wrapper module 370.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with the conversion of the image into grayscale and the compression of the image data as taught by Nagarajan. The motivation behind this modification would have been to reformat binary image data for improving compression schemes [See Nagarajan].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Bai in further view of Nagarajan.
In regards to claim 5, the limitations of claim 1 have been addressed. Takagi fails to explicitly disclose wherein the video signal compression unit discriminates the first area of the display screen on the basis of a color indicated by a pixel in each frame of the video signal.  
Nagarajan discloses wherein the video signal compression unit discriminates the first area of the display screen on the basis of a color indicated by a pixel in each frame of the video ([0047] The gray scale image data segmentor 320 segments the gray scale image into high spatial frequency image data and low spatial frequency image data. The high spatial frequency image data becomes the selector plane 110'. The low spatial frequency image data becomes the background plane 120'. [0052] FIG. 9 is a more detailed flowchart of step S430 of FIG. 7. FIG. 9 describes the manner in which a block is segmented into two planes. The operation starts at step S4300 where measurement begins by first determining whether the block being processed has initially been classified as an EDGE. If so, the values vp of each pixel in the block are first compared to a brightness threshold value ts, wherein pixels that have values equal to or above ts are viewed as "bright" pixels, while those with values below ts are "dark" pixels. An EDGE block is segmented by placing dark pixels on the selector plane 110' (step 4330) and placing bright pixels on the background plane 120' (step 4340).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with discrimination of data based on the high or low spatial frequency data as taught by Nagarajan. The motivation behind this modification would have been to reformat binary image data for improving compression schemes [See Nagarajan].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Bai in further view of Ho [US 2007/0092004A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Takagi fails to explicitly disclose comprising: a signal acquisition unit that obtains an audio signal output by an 
Ho discloses comprising: a signal acquisition unit that obtains an audio signal output by an output source of the video signal, wherein the transmitting unit transmits the audio signal to a transmission destination of the video signal having been compressed ([0026] The video controller 10 also includes an audio encoder/decoder 16 that decodes and encodes audio signals, a memory controller 20 to control access to the memory device 22, and a system controller 24 that coordinates operations of the video decoder 12, video encoder 14, audio encoder/decoder 16, display controller 18, and the memory controller 20. The video controller 10 can be fabricated on a single integrated circuit or may include several integrated circuits and discrete components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with the audio encoder/decoder inside the controller to output the encoded video to the display as taught by Ho. The motivation behind this modification being a significant reduction in memory usage and cost. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482